                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                            CASE NO. 2:07-CR-20013-01

VERSUS                                              JUDGE JAMES D. CAIN, JR.

PABLO MARGARITO                                     MAGISTRATE JUDGE KAY
RAMOS-BARRERA (01)


                               MEMORANDUM ORDER

       Before the court are a Motion for Judicial Intervention in Sentence Calculation [doc.

330] and a Motion for Judicial Recommendation to House Defendant Closer to Family

[doc. 331], filed by defendant Pablo Margarito Ramos-Barrera. Ramos-Barrera is a

prisoner in the custody of the Bureau of Prisons and is currently incarcerated at the Federal

Correctional Institution at Fort Dix, New Jersey.

       Following a jury trial, Ramos-Barrera was convicted in this court on December 13,

2007, of one count of conspiracy to distribute narcotics and two counts of possession with

intent to distribute narcotics. Doc. 147. He was sentenced by Judge Patricia Minaldi to

three 294-month terms of imprisonment, to be served concurrently and with credit for time

served. Docs. 177, 219. Judge Minaldi also recommended that Ramos-Barrera be placed

in a facility as close to his family as possible. Id. On July 13, 2016, pursuant to a motion

filed under 18 U.S.C. § 3582, Judge Minaldi reduced his sentence to 235 months with credit

for time served. Doc. 291. Ramos-Barrera now asks the court to direct the Bureau of

Prisons to recalculate his release date, alleging that he has not received credit for time
served from his arrest in November 2006 to his original sentencing in March 2008. Doc.

330. He also asks for a judicial recommendation that he be housed closer to family, in line

with the recommendation from his original sentencing. Doc. 331.

       Under 18 U.S.C. § 3585(b), the authority to grant or deny credit for time served is

specifically reserved to the United States Attorney General and delegated to the Bureau of

Prisons. United States v. Wilson, 112 S.Ct. 1351, 1353–54 (1992); see also United States

v. Jack, 566 Fed. App’x 331, 332 (5th Cir. 2014). A district court may review a challenge

to the BOP’s refusal to make a nunc pro tunc designation through a petition filed under 28

U.S.C. § 2241, after the BOP has made a final decision on same. See Pierce v. Holder, 614

F.3d 158, 160 (5th Cir. 2010). A § 2241 petition “attacks the manner in which a sentence

is carried out or the prison authorities’ determination of its duration, and must be filed in

the same district where the prisoner is incarcerated.” Pack v. Yusuff, 218 F.3d 448, 452 (5th

Cir. 2000). This court cannot grant the relief that Ramos-Barrera seeks through his Motion

for Judicial Intervention in Sentence Calculation [doc. 330] and that motion is DENIED,

without prejudice to Ramos-Barrera’s right to seek recalculation through a petition filed in

the United States District Court for the District of New Jersey.

       Under 18 U.S.C. § 3621(b), “the Bureau of Prisons may direct confinement in any

available facility and may transfer a prisoner from one facility to another at any time.”

Ready v. Fleming, 2002 WL 1610584, at *3 (N.D. Tex. Jul. 19, 2002). Under this statute

the BOP considers statements by the sentencing court, among other factors, in designating

the appropriate facility. 18 U.S.C. § 3621(b)(4). The statute, however, does not contemplate

that the sentencing court would make future recommendations on appropriate placement.

                                             -2-
See, e.g., United States v. Tevino, 2010 WL 3703663, at *1 (S.D. Tex. Sep. 14, 2010).

Having no knowledge of Ramos-Barrera’s conduct or other reasons for his placement over

the last several years, and no prior participation in his case, the undersigned would have no

basis for urging the BOP to change his housing assignment at this point. Accordingly, the

Motion for Judicial Recommendation [doc. 331] is likewise DENIED.

       THUS DONE AND SIGNED in Chambers on this 9th day of October, 2019.



                    ________________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                             -3-
